Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00427-CR

                          Christian Israel FRANKLIN,
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2021CR6244
                  Honorable Frank J. Castro, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 1, 2021.


                                        _________________________________
                                        Patricia O. Alvarez, Justice